t c memo united_states tax_court james e and shirley s deas petitioners v commissioner of internal revenue respondent docket no filed date james eb deas pro_se francis c mucciolo for respondent memorandum findings_of_fact and opinion parr judge respondent determined a dollar_figure deficiency in and an dollar_figure accuracy-related_penalty on petitioners' federal_income_tax for the taxable_year after concessions ’ the sole issue for decision is whether ‘petitioners concede that they failed to report dollar_figure of capital_gain in either their return or in an amended_return for continued - - petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations or substantial_understatement_of_income_tax we find they are liable for the accuracy-related_penalty for negligence ’ section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest whole dollar unless otherwise indicated references to petitioner are to james e deas findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in heathrow florida in petitioner and william w segrest segrest formed a partnership named dasco dasco or the partnership petitioner and segrest were general partners and each owned a 50-percent interest in the partnership the partnership's main activity was continued because we have found that petitioners are liable for the accuracy-related_penalty for negligence we do not consider whether petitioners are liable for the penalty for the substantial_understatement_of_income_tax see sec_1_6662-2 income_tax regs purchasing and rezoning unimproved land which it then sold in subdivided tracts the partners agreed to share profits and losses equally except for gain_or_loss from the sale of property contributed to the partnership by a partner the partnership_agreement provided that gain_or_loss from the sale of property contributed to the partnership by either of the partners was to be allocated to the contributing_partner to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution because of this provision the partners often recognized disparate amounts of gain upon disposition of the contributed properties because both of the partners had other business interests they agreed that neither partner would work at the partnership activities on a full-time basis rather they agreed that the partnership would be an investment type of arrangement accordingly the partners would spend a week to a month working on partnership business activities and then be inactive for or months due to unfavorable business conditions in the early 1990's the partnership curtailed its business activities by purchasing fewer properties in in an effort to further downsize its operation the partnership discontinued the services of its full- time bookkeeper and by agreement segrest assumed those q4e- responsibilities the partnership continued to employ the services of a public accounting firm in date dasco purchased approximately acres of undeveloped real_property the property in orange county florida for dollar_figure the property was purchased with proceeds from the sale of other_property contributed to the partnership by segrest in date dasco received dollar_figure from the state of florida as a result of a condemnation sale of the property to the state dasco elected to defer recognition of the gain from the condemnation sale according to the provisions of sec_1033 and therefore did not report the gain on its u s partnership return of income form_1065 for the partnership used the proceeds from the condemnation sale to pay partnership debt in segrest in his role as in- house bookkeeper informed the partnership's public accountant that the partnership had never purchased replacement_property and would therefore have to file an amended_return for the amended_return was prepared by the public accountant and was signed by segrest in a schedule_k-1 partner's share of income credits deductions etc which was attached to the amended_return the partnership reported that petitioner's share of the gain was dollar_figure petitioner knew that the property was sold as a result of the condemnation and that if the partnership did not purchase - - replacement_property the deferred gain would have to be recognized and the partnership would have to file an amended_return for in the normal course of their business activities petitioner and segrest met for lunch during which time they discussed business golf and their specific projects during one of these meetings in late or early segrest told petitioner that the partnership had prepared an amended_return for the taxable_year in which it reported the gain from the sale of the property and that segrest owed tax on his portion of the gain petitioners did not report petitioner's portion of the gain in either their return or in an amended_return for opinion respondent determined that petitioners are liable for the accuracy-related_penalty for negligence or intentional disregard of rules or regulations pursuant to sec_6662 the burden is on the taxpayer to prove the commissioner's imposition of the penalty is in error see rule a 79_tc_846 58_tc_757 sec_6662 provides for the imposition of a penalty equal to percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations see sec_6662 and b for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws a failure to exercise ordinary and reasonable care in the preparation of a tax_return or a failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 in determining whether petitioners were negligent in failing to report the gain from the sale of the property we take into account petitioner's years of business experience see 17_tc_64 glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir 5tin 661_f2d_1206 11th cir en_banc the court_of_appeals for the eleventh circuit the court to which an appeal in this case would lie adopted as binding precedent all the decisions of the former court_of_appeals for the fifth circuit handed down prior to the close of business on date - the accuracy-related_penalty does not apply with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the taxpayer's proper tax_liability see id petitioner testified that one of the reasons he did not report his portion of the gain from the condemnation sale was because the partnership purchased the property with the proceeds from the sale of other_property contributed to the partnership by segrest petitioner therefore assumed that segrest was allocated all the gain this excuse however does not withstand scrutiny the property was purchased by the partnership at a cost of dollar_figure and sold for dollar_figure thus the partnership realized dollar_figure of postacquisition gain one-half of which was allocable to petitioner according to the partnership_agreement therefore without consideration of the amount of any precontribution gain allocable to segrest petitioner was required to recognize at least dollar_figure of postacquisition gain realized in the condemnation sale petitioner's disregard of the gain --- - attributable to the difference between the property's cost_basis and the amount received on its disposition is evidence of negligence see montoya v commissioner tcmemo_1999_269 petitioner testified that another reason he did not file an amended_return for is that he never received a schedule_k-1 informing him of his portion of the gain petitioner testified that he received schedules k-1 for all the years that he was a partner in dasco including the year except the schedule_k-1 for the amended_return year furthermore petitioner testified that if he had received a schedule_k-1 informing him of his share of the gain he would have reported the income on an amended_return the nonreceipt of tax documents does not excuse taxpayers from their duty to report income see eg scott v commissioner tcmemo_1997_507 nonreceipt of schedule_k-1 and form_1099 dennis v commissioner tcmemo_1997_275 nonreceipt of form_1099 healy v commissioner tcmemo_1996_260 nonreceipt of partnership return and form_1099 du poux v commissioner tcmemo_1994_448 nonreceipt of forms w- and 1099-misc krzepina v commissioner tcmemo_1993_356 nonreceipt of schedule_k-1 moreover in this case petitioner was negligent he did not do what a reasonable and ordinarily prudent person would do under the circumstances petitioner was a general_partner in a two- --- - person partnership at the time the partnership purchased the property at the time it was condemned and sold to the state of florida and at the time the statutory replacement_period expired petitioner knew that if replacement_property were not purchased the deferred gain would have to be recognized and reported furthermore petitioner knew the partnership had not purchased replacement_property that the time to do so had expired and that the partnership had prepared an amended_return for reporting the gain from the sale of the property finally petitioner knew that segrest had received a schedule_k-1 informing segrest of his portion of the deferred gain from the sale of the property although petitioner was aware of all the facts regarding the property he never inquired whether he had any gain from its sale nor did he inquire as to why he did not receive a schedule_k-1 for the amended_return year as a general_partner petitioner had access to the partnership's books_and_records its amended_return and the public accounting firm that prepared the amended_return any of which would have informed petitioner of his portion of the gain from the sale of the property although the information necessary for petitioners to report their proper tax_liability was available petitioner made no effort to obtain such information it is evident from the record that petitioners did not make -- - a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of their tax_return finally upon consideration of all the facts and circumstances of this case we do not find that there was reasonable_cause for petitioners' reporting position to reflect the foregoing decision will be entered for respondent
